—In a proceeding pursuant to General Municipal Law § 50-e (5) for *492leave to serve a late notice of claim, the petitioner appeals from an order of the Supreme Court, Westchester County (Cowhey, J.), dated June 29, 1998, which denied the application.
Ordered that the appeal from so much of the order as denied the petitioner’s application for leave to serve a late notice of claim upon the respondent County of Westchester is dismissed as withdrawn; and it is further,
Ordered that the order is affirmed insofar as reviewed; and it is further,
Ordered that the respondent Village of Port Chester is awarded one bill of costs.
The court properly exercised its discretion in denying that branch of the petitioner’s application which was for leave to serve a late notice of claim upon the Village of Port Chester. Contrary to the position taken by the petitioner, the Village did not have actual notice of the specific wrong constituting the claim (see, Matter of Morrison v New York City Health & Hosps. Corp., 244 AD2d 487) and would therefore be prejudiced by a late filing. In addition, the petitioner proffered no reasonable or valid excuse for the substantial delay in serving this notice of claim. Santucci, J. P., Joy, Peuerstein and Schmidt, JJ., concur.